Citation Nr: 1401885	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-32 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from May 5, 2010, to May 6, 2010.

(The issue of entitlement to service connection for a thoracic spine disability is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs Nebraska-Western Iowa Health Care System, which denied entitlement to the benefit sought. 


FINDINGS OF FACT

1.  The Veteran is service-connected for a number of disabilities, notably, arteriosclerotic heart disease, rated as 100 percent disabling; and he is related permanently and totally disabled.

2.  The Veteran was treated at a private facility from May 5, 2010, to May 6, 2010, for his cardiac disability.

3.  The preponderance of the evidence of record does not show that the medical care provided the Veteran from May 5, 2010, to May 6, 2010, was for treatment of a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred from May 5, 2010, to May 6, 2010, have not been met.  38 U.S.C.A.        §§ 1703, 1710, 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.1000-17.1008 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim, including obtaining all relevant evidence adequately identified in the record and, in some cases, obtaining a medical opinion.  38 U.S.C.A.             § 5103A. 

Initially, the Board finds that because the current claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the above, the Board has reviewed the case to ascertain whether the claimant has had a fair opportunity to present argument and evidence in support of his claim and concludes that he has.  Specifically, a review of the record shows that there is no issue as to providing an appropriate application form.  The Veteran was provided notice in October 2010, subsequent to the initial adjudication of the claim; however such was insufficient.  The Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In essence, by his statements made during the course of the appeal, the Veteran demonstrated actual knowledge as to the elements, specifically, whether his medical condition at the time of the treatment at issue was an emergency, required to grant the claim. 

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the agency of original jurisdiction has obtained and associated with the claims file the records related to the Veteran's treatment at the facility and on the dates at issue.  The agency of original jurisdiction conducted clinical reviews, with resulting medical opinions, in August 2010 and October 2010, each adequate to allow the Board to adjudicate the claim because they were provided after a review of the relevant evidence of record.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the Board finds that there are no identified, available, and pertinent evidence which is not currently part of the claims file.  Hence, VA has fulfilled its duty to assist the claimant in the prosecution of his claim and adjudication of this appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Merits of the Claim

The Veteran asserts entitlement to reimbursement for the unauthorized expenses incurred at a private facility from May 5, 2010, to May 6, 2010, on the basis that such treatment was for his service-connected cardiac disability and was required on an emergent basis.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
Prior Authorization

If VA facilities are not capable of furnishing hospital care or medical services, VA may contract with a non-VA facility in order to provide the required care.  38 U.S.C.A. §§ 1703, 1710.  Non-VA care may be paid for by VA if VA authorizes the care in advance pursuant to 38 C.F.R. § 17.54.  38 C.F.R. §§ 17.52, 17.53.  That section provides, in pertinent part, that the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency which existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by a veteran or by others in his or his behalf is dispatched to the VA within 72 hours after the hour of admission.

However, the Veteran in the present appeal does not claim and the record does not show that he received pre-treatment authorization from VA for his private treatment from May 5, 2010, to May 6, 2010.  While the Veteran claims that his medical condition at that time was an emergency, he does not claim and the record does not show that he or anyone acting on this behalf sought post-treatment authorization from VA within the meaning of 38 C.F.R. § 17.54 (i.e., within 72 hours).  Thus, the Board finds that the preponderance of the evidence is against the claim of entitlement to reimbursement because of prior authorization.  38 C.F.R. §§ 17.52, 17.53, 17.54.  Therefore, the Veteran may recover the expenses associated with such treatment only if he qualifies for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R.            § 17.120, or 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000-1008. 

Unauthorized Medical Expenses

Under the current laws and regulations governing reimbursement of unauthorized medical expenses found at 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110 ), in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, the Veteran must satisfy each of three regulatory conditions: 
(a) The care or services were rendered: (1) for an adjudicated service-connected disability; (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a veteran if the veteran has a total disability permanent in nature resulting from a service-connected disability; or (4) for any illness, injury, or dental condition of a veteran who - (A) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title); and (B) is medically determined to have been be in need of care or treatment; and 

(b) Emergency treatment not previously authorized was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses. 

The Veteran is service-connected for arteriosclerotic heart disease, rated as 100 percent disabling; and he is rated permanently and totally disabled.  The private treatment records dated from May 5, 2010, to May 6, 2010, indicate that he was treated for his cardiac disability, with right coronary artery (RCA) angiography, stent of diagonal, and stent of ramus, described also as cardiac catheterization and percutaneous transluminal coronary angioplasty (PTCA).  While such treatment was clearly for a service-connected disability, there is no evidence that emergency treatment not previously authorized was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

VA treatment records dated during the course of the appeal indicate that the Veteran received VA treatment, including medication, for his cardiac disability.   

Private treatment records dated on April 30, 2010, dated just days prior to his May 5, 2010 admittance for treatment at a different private facility, indicate that the Veteran presented with known coronary disease and a history of gradually increasing chest pain.  He reported that he was told that he needed to be treated with two stents after a recent emergency room visit in late March 2010 for an acute myocardial infarction associated with complete atrioventricular (AV) block and that he went into atrial fibrillation and was transferred to another hospital for successful stent placement.  The physician's assistant, related to the April 2010 treatment, noted that because of the Veteran's risk factors and having resuscitation, he would be admitted overnight for observation.  He noted that if the Veteran had any further complications of bleeding or difficulty with chest pain, he would be transferred immediately; otherwise, urgent cardiac catheterization would be done the following week secondary to unstable angina.      

As noted above, the private treatment records dated from May 5, 2010, to May 6, 2010, indicate that he underwent RCA angiography, stent of diagonal, and stent of ramus, described also as cardiac catheterization and PTCA.  The treatment records are silent for any comment as to the emergent nature of the procedures.  

An August 2010 VA clinical review of the Veteran's claim indicates that the reviewer found that the Veteran's heart catheterization and PTCA was scheduled and not an emergent condition and that VA facilities were available.  

In response, in August 2010, the same physician's assistant who submitted the private treatment records dated on April 30, 2010, offered a statement in support of the Veteran's claim.  He reported that they had felt that it was emergently important for the Veteran to follow up with surgical intervention for his chest pain and heart disease.  He reported that the Veteran was scheduled to undergo emergent angiography, however, there were scheduling issues, and they recommended that he present early in the morning on another day for treatment; however, such could not occur and he was asked to present the following day.  He reported that because of the Veteran's bradycardia, previous history of complete AV block, and hypotension, it was important that he follow up with the same individual as the testing would not be complete nor would the care be as efficient, due to the availability of records and being able to complete any evaluation within a short period of time.  In summary, he reported that the Veteran had emergent coronary hospitalization as well as emergent follow up with PTCA with complications with scheduling.  

In another clinical review in October 2010, a VA physician determined, after considering the August 2010 letter from the physician's assistant, that a scheduled heart catheterization is not emergent and VA facilities were available.   

It is clear to the Board that the Veteran and the physician's assistant who offered the August 2010 statement believes his cardiac treatment from May 5, 2010, to May 6, 2010, to be of an emergent nature.  However, there is no evidence that delay of his scheduled cardiac procedures in order to schedule such at a VA facility would have been hazardous to life or health.  The physician's assistant spoke at length about continuity of care, having records readily available, and being able to evaluate the Veteran quickly.  However, he did not opine that the cardiac treatment required was of such a nature that delay would have been hazardous to the Veteran's life or health, or address the fact that the cardiac procedures were scheduled.  He did not discuss why, if the Veteran's cardiac symptoms required emergency treatment, such was not conducted immediately subsequent to the April 30, 2010, treament and instead scheduled and rescheduled for days later.  The evidence of record demonstrates that the Veteran presented with cardiac symptoms on April 30, 2010, and was advised to schedule subsequent surgical treatment.  Such treatment was described by the physician's assistant as urgent and emergent, and the Board does not doubt that the Veteran presented with serious cardiac symptoms that required immediate attention; however, it remains that the urgent and emergent cardiac procedures were indeed scheduled for days later.  In fact, the physician's assistant, in his August 2010 statement, notes scheduling conflicts and indicates that the Veteran's procedures were rescheduled, in essence, postponed.   

The Board thus finds that the VA clinical reviews and opinions in August 2010 and October 2010, which reveal that a scheduled heart catheterization and PTCA is not emergent treatment, are of greater probative value than the August 2010 statement of the physician's assistant that it was.  See Jandreau, supra; Buchanan, supra; Charles, supra.  

The Veteran is competent to testify to the presence of cardiac symptoms and the information that he was told regarding his symptoms and treatment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  However, he is not competent, and therefore unable to offer probative evidence, to determine that his symptoms required emergency treatment as such is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Accordingly, the Veteran does not meet the second and third criteria and failure to satisfy any one of the above criteria precludes VA from paying or reimbursing of these private medical expenses.  The most probative evidence of record does not support the conclusion that emergency treatment not previously authorized was rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been refused.  

Thus, the Board finds that the preponderance of the evidence is against the claim for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Therefore, the Veteran may recover the expenses associated with such treatments only if he qualifies for payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R.                § 17.1000-1008. 

Veterans Millennium Health Care and Benefits Act

The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R.               §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act." 

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal. 

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008. 

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110) a veteran, in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, must show that his treatment satisfies all of the following conditions: 
(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-1008.  Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses. 

As discussed above, the Veteran's private treatment records dated from May 5, 2010, to May 6, 2010, indicate that he underwent RCA angiography, stent of diagonal, and stent of ramus, described also as cardiac catheterization and PTCA.  There is no evidence that the Veteran's cardiac symptoms were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  There is no evidence that VA facilities were not available.  As discussed above, the Board found that the VA opinions of record that a scheduled heart catheterization and PTCA was not emergent, were more probative than the opinion of the physician's assistant that it was.  

Accordingly, the Veteran does not meet the second and third criteria, that the treatment claimed is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and that VA facilities were not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  Thus, because the failure to satisfy any one of the above criteria precludes VA from paying or reimbursing of these private medical expenses, the Board finds that the preponderance of the evidence is against the claim for payment or reimbursement of unauthorized medical expenses under the provisions of The Veterans Millennium Health Care and Benefits Act.  See 38 C.F.R. § 17.1002. 

Conclusion

While the Board is sympathetic to the Veteran's arguments, the Board is bound by the criteria set forth above, and a review of all the potentially applicable laws and regulations does not reveal a provision under which payment or reimbursement of the unauthorized medical expenses in question may be made by VA.  38 U.S.C.A. §§ 1703, 1710, 1725, 1728.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing, Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

The Board also considered the doctrine of reasonable doubt.  38 U.S.C.A.                § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Payment or reimbursement of unauthorized medical expenses incurred from May 5, 2010, to May 6, 2010, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


